Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ election with traverse of Group V, claims 8-10, 12, and 24-25 in the reply filed on 5 January 2021 is acknowledged.  Applicants’ election without traverse of the species (1) an HMGB 1 polypeptide as the "agent providing HMGB 1 (or a derivative)" and (2) P-M2tide as a "modulator of PKM2 activity, should no generic claim be found allowable, is also acknowledged.  
The restriction traversal is on the ground(s) that claim 1 requires the administration of two (different) components, namely a modulator of PKM2 activity and an agent providing HMGB1 or a derivative of HMGB1. The applicants’ arguments have been fully considered but they are not persuasive.
The examiner acknowledges that applicant's specification sets forward an embodiment in which "the modulator of PKM2 activity is not an agent providing HMGB 1 or a derivative thereof.” However, preferences regarding the modulator of PKM2, as set forth in the referenced paragraph, are not a claim limitation and thus do not “expressly exclude the Examiner’s interpretation” that HMGB1 serves as both a modulator of PKM2 activity and an agent providing HMGB1 (or derivative thereof). Applicants acknowledge that HMGB1 is a modulator of PKM2 (see Specification p. 8 lns. 19-22 and the Gdynia (2013) reference cited in the restriction requirement). A preparation of HMGB1 (or a derivative thereof) is thus a preparation comprising a modulator of PKM2 and an agent proving HMGB1 or a derivative of 
The requirement is still deemed proper and is therefore made FINAL.
Status of the Claims
Claims 1-6, 8-10, 12-18, 22-25 are pending.  Claims 1-6, 10, 13-18, and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups/species, there being no allowable generic or linking claim.  Claims 7, 11, 19-21 are cancelled by the applicant.  Claims 8-9, 12, and 24-25 are under current examination.
Claim Objections
Claims 12 and 25 are objected to because of the following informalities:  
Claim 12 is objected to for the addition of an unnecessary term: “use”. The claim should state, “The method of claim 24”… for clarity.
Claim 25 is objected to for a typographical error. The claim should state the claim disclosing the limitation of “cancer” and thus state, “The method of claim 8” replacing “The method of claim 24”…
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
ROTH, Chen and CANTLEY
Claims 8, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over ROTH (US20110123483A1, 26 MAY 2011) and further in view of Chen (Chen J, Xie J, Jiang Z, et al. Oncogene. 2011 Oct 20;30(42):4297-306) and CANTLEY (WO2009025781, 26 FEB 2009).
In regard to claims 24, 8, and 25, ROTH (US20110123483A1) discloses a method for treating a subject suffering from cancer comprising administering to said subject a therapeutically effective dose of High Mobility Group B1 (HMGB1) protein or of a polynucleotide comprising a coding region for an HMGB1 gene in an expressible form (Abstract). In more preferable embodiments, the method further comprises administering at least one chemotherapeutic agent and/or at least one biotherapeutic agent wherein a “biotherapeutic agent” relates to a biological oligo- or polymeric molecule, comprising e.g. amino acids or nucleotides having anti-cancer activity [0009-0010]. ROTH also teaches that a “subject suffering from cancer” relates to a mammal, preferably a human, afflicted with a disease characterized by uncontrolled growth by a group of body cells (“cancer cells”) and that the uncontrolled growth may be accompanied by intrusion into and destruction of surrounding tissue and possibly spread of cancer cells to other locations in the body [0013]. ROTH teaches applications to cancers including chronic lymphocytic leukemia and colorectal cancers [0013]. 
Thus, ROTH teaches that cancer comprises inappropriate cellular proliferation and also teaches the administration of HMGB1 in combination with other anti-cancer agents in treating 
ROTH does not teach administration of an additional component (to that of HMGB1) that also specifically modulates PKM2 activity.
Chen (Oncogene; 2011) and CANTLEY (WO2009025781) teach the important role of PKM2 activity in cancer cell metabolism and growth and demonstrate that inhibitors of PKM2 activity include polypeptides (shikonin and P-M2tide, respectively) that compete with FBP—an allosteric activator of PKM2 (Chen: Introduction, Results, Fig 4a, and Discussion, pp.4297-8, 4300, 4302 and CANTLEY: Fig 6a). Chen teaches that inhibitors of PKM2 (the last, critical, rate-limiting enzyme of glycolysis) can effectively inhibit cancer cell glycolysis (p. 4302). CANTLEY further teaches the use of administering PKM2 modulators in combination with additional chemotherapeutic agents, a strategy well known in the art for cancer therapy/treatment (p.5, lns. 26-7).
An artisan of ordinary skill in the art would know, as ROTH, Chen, and CANTLEY provide, that treating cancer is most effective when using biotherapeutic and/or chemotherapeutic agents in combination.  Thus it would have been obvious to one skilled in the art before the time of filing to modify the teachings of ROTH with the teachings of Chen and CANTLEY to treat inappropriate cellular proliferation and/or cancer, including CRC and CLL by administering HMGB1 polypeptide in combination with a modulator of PKM2 activity including the specific use of inhibitors of PKM2 tetramerization, including P-M2tide. The artisan of skill in the art would have a reasonable expectation of success because all of the prior art are in the same field of endeavor of treating inappropriate cellular proliferation/cancer.  
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.’ In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”
ROTH, Chen, CANTLEY and Gdynia
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ROTH as in view of Chen and CANTLEY as applied to claim 24 above, and as further in view of Gdynia, et al. (Der Pathologe, Supplement 1, 2013; cited in IDS 12/14/2018) and Gdynia, et al. (Cancer Research, 70(21), 8558-68 (2010), cited in IDS 12/14/2018).
It is well known in the art (e.g. Taddia, L., D’Arca, D., Ferrari, S., et al. (2015). Drug Resistance Updates, 23, 20-54), that resistance to a particular anti-cancer therapy can often be overcome by administering combination therapies that restore chemosensitivity and/or that target similar or different metabolic pathways critical to inappropriate cellular proliferation. Strategies for combination therapies for treatment of cancer often involve simultaneous targeting of different pathways (e.g. glycolysis, oxidative phosphorylation, glutaminolysis) and/or targeting different or multiple elements simultaneously in a critical, complex metabolic process (e.g. glycolysis). Applicants support a similar rationale in the instant Specification stating that the rationale for treatment with a combination provides compounds for use in “a method for preventing selection of cells in said inappropriate cellular proliferation which are (i) resistant to treatment with a modulator of PKM2 activity or (ii) resistant to treatment with an agent providing HMGB1 or a derivative thereof” (p. 15, lns. 31-39).

Thus, it would have been obvious to one skilled in the art before the time of filing to modify the teachings of ROTH, Chen, and CANTLEY to treat inappropriate cellular proliferation and/or cancer (including CRC and CLL) by administering HMGB1 polypeptide in combination with a modulator of PKM2 activity in treatment of populations resistant to a modulator of PKM2 activity (or HMGB1) and in a treatment designed for preventing selection of cells in an inappropriate cellular proliferation which are resistant to one or the other. The artisan of skill in the art would have a reasonable expectation of success because all of the prior art are in the same field of endeavor of treating inappropriate cellular proliferation/cancer.  
Conclusion
	Claims 8-9, 12, 24-25 are rejected.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 SALITURO, et al. (US8742119B2; 3-JUN-2014) teaches that phosphotyrosine peptide binding to PKM2 leads to a dissociation of FBP from PKM2 and conformational changes of PKM2 from an active, tetrameric form to an inactive form. Compounds that bind to PKM2 and lock the enzyme in the active confirmation will lead to the loss of allosteric control of PKM2 needed for shunting biochemical intermediates from glycolysis into biosynthesis of nucleotides and lipids. Thus, the activation of PKM2 can also inhibit the growth and proliferation of cancer cells, activated immune cells, and fat cells (col. 1, lns. 47-56).
Iqbal, M.A. et al. (Iqbal MA, Siddiqui FA, Gupta V, et al. Mol Cancer. 2013 Jul 9; 12:72; pp. 1-2) teaches that PKM2 activity is critical to determine a shift in metabolism required for tumor growth. Decrease in PKM2 activity causes pooling of glycolytic intermediates, essential for cellular growth, thus favoring rapidly proliferating cancer cells. The ratio of PKM2 highly active (tetramer) and less active (dimer/monomer) forms decides the overall PKM2 activity in cellular milieu. In cancer cells, disruption of active PKM2 tetramers results in accumulation of less active PKM2 monomers/dimers, thus, promoting anabolic synthesis.
Wong, et al. (Wong, N., Ojo, D., Yan, J., & Tang, D. (2015). Cancer letters, 356(2), 184-191) teaches equilibrium of the PKM2 dimers and tetramers is critical for tumorigenesis, and is controlled by multiple factors. The PKM2 dimer also promotes aerobic glycolysis by modulating transcriptional regulation.
Bailón-Moscoso (Bailón-Moscoso N, Romero-Benavides JC, Ostrosky-Wegman P. Tumour Biol. 2014 May; 35(5):3981-95) teaches that PKM2 can be selectively blocked through iRNA, causing cell death [141], by natural hydroxynaphthoquinone molecules, such as shikonin and alkanin, or by resveratrol.
Tennant, et al. (Tennant, D. A., Durán, R. V., & Gottlieb, E. (2010). Nature reviews cancer, 10(4), 267-277; cited on IDS 12/14/2018) teaches that the inhibition of glycolysis could have a disappointingly limited effect on tumorigenesis as monotherapy. The strong increase in glutamine use (through glutaminolysis) in tumours provides the ability of tumours with functional mitochondrial respiration to produce ATP by oxidative phosphorylation (FiG. 1). This would, in turn, predict that anti-glycolysis treatment could lead to increased glutaminolysis.
Granja (Granja S, Pinheiro C, Reis RM, et al. Curr Drug Metab. 2015; 16(3):221-42. Publ: 12 August 2015) teaches inhibitors of PKM2 in clinical trials for cancer treatment and also teaches that different PKM2 activators have inhibitory effects on tumorigenesis.
Qian, et al. (Qian, Y., Wang, X., & Chen, X. (2014) World J. Transl. Med, 3, 37-57.) teaches ongoing studies of PKM2 in cancer treatment focus on both inhibitors and activators of PKM2 to inhibit cancer cell growth both in vitro and in vivo
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                 

/SCOTT LONG/Primary Examiner, Art Unit 1633